Title: To George Washington from William Irvine, 20 April 1782
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Fort Pitt April the 20th 1782
                        
                        I arrived here the 25th March, at that time things were in greater confusion, than can well be conceived; The
                            Country people were to all appearance in a fit of phrensy; about three hundred had Just returned from the Moravian Towns,
                            where they found about ninety Men, Women & Children, all of whom they put to death, tis said after cool
                            deliberation and considering the matter for three days—the whole were collected into their Church, and tied when singing
                            Hymns—On their return a party came and attacked a few Delaware Indians, who have yet remained with us on a small Island
                            close by this garrison, killed two, who had Captains Commissions in our service, and several others, the remainder
                            effected their escape into the Fort, except two who ran to the Woods, & have not since been heard off—There was an
                            officers guard on the Island at the same time, but he either did not do his duty, or his Men connived at the thing, which
                            I am not yet able to ascertain—this last outrage was committed the day before I arrived, nothing of this nature has been
                            attempted since, a number of wrong headed men had conceived an opinion that Colonel Gibson was a friend to Indians, and
                            that he must be killed also, These transactions added to the then Mutinous disposition of the Regular Troops had nearly
                            brought on the loss of this whole Country—I am confident if this Post was evacuated, the bounds of Canada would be
                            extended to the Laurel hill in a few weeks—I have the pleasure however to inform your Excellency that things now wear a
                            more favourable auspect. The Troops are again reduced to obedience, and I have had a meeting or convention of the County
                            Lieutenants & several Field officers, with whom I have made arrangements for defending their frontiers, and who
                            promise to exert themselves in drawing out the Militia agreeable to law on my requisitions—The few remaining Indians,
                            chiefly Women and Children are exceeding troublesome to us, as they dare not stir out of the Fort, not one of the Wariors
                            will even venture on a Reconnoitring party. I think they would be better in some more interior part of the Country where
                            they could be both cheaper fed & Cloathed, beside it is not only inconvenient but improper to have them among the
                            Troops who are without them crouded in dirty bad Barracks, I beg your Excellencys Instructions how to dispose of
                            them—Their Chief Killbuck has a Son, and Brother at Princetown College who he is anxious to see, Captain Springer of the
                            Virginia line, marched some time since with three Indians & as many White Men, towards Sanduskey for the purpose
                            of gaining intelligence; but the Indians proved too timid for him to venture to go all the way—he of course returned
                            without being able to accomplish any thing. I thought it too great a risque, but it was by his request and that of the
                            Indians, who were very solicitous; It was proven on One of the party—named Eells, that he intended
                            betraying Captain Springer and all the party into the hands of the Enemy—I directed a Board of officers to enquire into
                            his conduct, who were of opinion he should suffer death. I ordered him Executed he was shot the 12th instant, seemingly
                            much to the satisfaction of the other Indians.
                        Civil authority is by no means properly established in this Country which I doubt proceeds in some degree
                            from inattention in the Executives of Virginia and Pennsylvania, not running the boundary line is I think a proof of this,
                            which is at present an excuse for neglects of duty of all kinds, for at least twenty miles on each side the line—more
                            evils will arise from this neglect than people are aware of—Emigrations and new States are much talked off—advertisements
                            are set up anouncing a day to assemble at Wheeling for all who wish to become members of a new State, on Muskingham—a
                            Certain Mr Johnson is at the head of this party he is ambitious, restless, and some say disaffected, most people however
                            agree he is open to curruption he has been in England since the commencement of the present War—Should these people
                            actually emigrate they must be either entirely cut off or immediately take protection from the British—which I fear is the
                            real design of some of the party tho I think a great majority have no other views than to acquire lands—As I apprehended
                            taking cognisance of these matters would come best from the Civil, I have written to the Governors of Virginia &
                            Pennsylvania on the subject, which I should not have done, till I had first acquainted your Excellency thereof, but for
                            this consideration, Viz. that the 20th of May is the day appointed for the emigrants to Rendezvous consequently a
                            representation from you would be too late—in case the States should think proper to take measures to prevent them. I am
                            much embarrassed by the scanty & irregular supply of Provision, I intend to write Mr Morris on this head. I have
                            the honor to be Sir Your Excellencys Most Obedient Humble Servant

                        
                             Wm Irvine
                        
                     Enclosure
                                                
                            
                                
                                    c.20 April 1782
                                
                            
                            Report of the arrangement & disposition of Troops in the Western District
                            Forts Pitt and McIntosh garrisoned by Regular Troops to Patrol between—& from Fort Pitt some
                                distance up the Aliganey River.
                            Westmoreland County to keep in Actual Service—65 Militia—to be formed into two Companies—under a Field
                                officer—Not to occupy any Stationary Post, but to be kept constantly ranging along the frontier from the Aliganey
                                River to the Laurel Hill.
                            Washington County to keep 160 Militia in Actual Service—formed into four Ranging Companies under two
                                Field Officers—to scour along the Ohio, from Montaurs Bottom to Wheeling—thence some distance, along the Southern
                                frontier.
                            The Lieutenants of the Countys in Virginia, make various excuses, & pretences for, their not
                                being able to get out Militia—particularly, that they have not received Instructions from Government for this purpose,
                                and that they do not know their line—I have however written to the Governor on this subject.
                            
                                Wm Irvine B: Genl
                            
                        
                        
                    